 In the Matter of THE PAYSON MANUFACTURING COMPANY OF CHICAGI PandAMALGAMATED LOCAL 286, UNITED AUTOMOBILE WORKERS OFAMERICA, A. F. OF L.Case No. 13-R-3244.Decided January 17, 1946Fyffe d Clarke,byMr. John Harrington,of Chicago, Ill., for theCompany:Messrs. Angelo IncisoandNick Nardi,of Chicago, Ill., for theUnion.Cllr.Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION .STATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Local 286, United Auto-mobileWorkers of America, A. F. of L., herein called the Union,.alleging that a question affecting commerce had arisen concerning therepresentation of employees of The Payson Manufacturing Companyof Chicago, Illinois, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Benjamin B. Salvaty, Jr., Trial Examiner.The hearing washeld at Chicago, Illinois, on October 19, 1945.The Company and theUnion appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues?The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Payson Manufacturing Company of Chicago, an Illinois cor-poration, is engaged in the manufacture of hardware, tools and equip-'After theclose of the hearing,the parties entered into a stipulation to correct anerror in thetranscript.The stipulation is herebyapprovedand madepart of the officialrecord inthis proceeding,and the transcript madeat thehearing is deemed corrected inaccordancetherewith.65 N. L. R B, No. 89.539 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDment at its plant located in Chicago, Illinois.During the first 6months of 1945, the Company purchased raw materials valued in excessof $100,000, of which approximately 50 percent was shipped to theplant from points outside the State of Illinois.During the same pe-riod, the Company manufactured products valued in excess of $150,-000, of which approximately 75 percent was shipped from the plant topoints outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDAmalgamated Local 286, United Automobile Workers of America,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find- that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit comprising all production and maintenanceemployees of the Company, including the watchman,3 but excludingoffice and clerical employees, the truck driver, foremen, and othersupervisory employees.Contrary to the Union's position, the Com-pany contends that the factory clerks should be included in the appro-priate unit.The Company employs six -factory clerical employees.One of themworks in the shipping department,4 and the other five work in thevarious production departments.These factory clerks keep the pro-duction and shipping records of their respective departments and donot perform any manual work.They are hourly rated, are on thefactory pay roll, and enjoy the same facilities and punch the same time'The Field Examiner reported that the Union submitted 47 application cards and that41 of the cards were dated in August 1945 and 6 in September 1945There are approxi-mately 90 employees in the unit hereinafter found appropriate'The watchman works at night and his main function is to patrol the plant for firehazardsHe is neither armed,uniformed,nor militarized.SThe exact title of this factory clerk is "shipping room clerk." THE PAYSON MANUFACTURING COMPANY OF CHICAGO 541clock as the production and maintenance employees.They are underthe supervision of the foremen of their respective departments whoalso supervise the work of the other employees in these departments.From the foregoing facts, it appears that the interests of the factoryclerical employees are closely allied to those of the production andmaintenance employees and their inclusion in the unitiswarranted.We shall include them 5We find that all production and maintenance employees of the Com-pany, including the watchman and factory clerks, but excludingoffice clerical employees, the truck driver, foremen, and any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The PaysonManufacturing Company of Chicago, Chicago, Illinois, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,acting in. this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeesMatter ofProctor.(Gable Manufacturing Company,62 N L R. B. 1262. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by Amalgamated Local 286, United Auto-mobile Workers of America, affiliated with the American Federationof Labor, for the purposes of collective bargaining.